DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed on 28 July 2020 has been entered, leaving claims 1 and 21-39 pending, of which claims 21-39 are new.

Terminal Disclaimer
The terminal disclaimer filed on 03 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,723,069 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander R. Flake on 11 February 2021.

The application has been amended as follows: 

(CURRENTLY AMENDED) A method for additive manufacturing comprising:
photocuring a first volume of a resin to form a first layer of a build at a surface of a separation membrane arranged across a build window;
injecting a fluid into an interstitial region between the separation membrane and the build window to inflate the separation membrane from a perimeter of the build window toward features of the first layer of the build and separate the separation membrane from the build window;
subsequent to initiating injection of the fluid into the interstitial region, retracting the first layer of the build from the build window to peel the separation membrane from the first layer of the build;
evacuating the fluid from the interstitial region; and
photocuring a second volume of the resin to form a second layer of the build between the surface of the separation membrane and the first layer of the build.

(CURRENTLY AMENDED) The method of claim 1, wherein injecting the fluid into an interstitial region between the separation membrane and the build window to inflate the separation membrane and separate the separation membrane from the build window comprises injecting the fluid into [[an]] the interstitial region between the separation membrane and the build window to inflate the separation membrane from a perimeter of the build window toward features of the first layer and overcome a suction force between the separation membrane and the build window.



(CURRENTLY AMENDED) A method for additive manufacturing comprising:
photocuring a first volume of a resin to form a first layer of a build at a surface of a separation membrane tensioned over a build window; 
pressurizing an interstitial region between the separation membrane and the build window to a first pressure to inflate the separation membrane from a perimeter of the build window toward features of the first layer of the build and separate the separation membrane from the build window; 
subsequent to initiating injection of the fluid into the interstitial region, retracting the first layer of the build from the build window to peel the separation membrane from the first layer of the build; 
depressurizing the interstitial region to a second pressure; and 
photocuring a second volume of the resin to form a second layer of the build between the surface of the separation membrane and the first layer of the build.

(PREVIOUSLY PRESENTED) The method of claim 23:
wherein pressurizing the interstitial region to inflate the separation membrane to the first pressure comprises pressurizing the interstitial region to inflate the separation membrane to the first pressure greater than an ambient air pressure; and


(CURRENTLY AMENDED) The method of claim 24, [[where]] wherein depressurizing the interstitial region to the second pressure  is performed via an external air port 

(CURRENTLY AMENDED) The method of claim 23, further comprising pressurizing a build chamber above the separation membrane to a third pressure second pressure, the build chamber containing a gaseous environment  and the resin.

(CURRENTLY AMENDED) The method of claim 26, wherein pressurizing the build chamber above the separation membrane to the third pressure comprises pressurizing the build chamber to the third pressure while depressurizing the interstitial region to the second pressure and while retracting the first layer of the build from the build window.

(CURRENTLY AMENDED) The method of claim 23, wherein photocuring the first volume of the resin to form the first layer of the build at the surface of the separation membrane tensioned over the build window comprises photocuring the first volume of the resin to form the first layer of the build at the surface of the separation membrane tensioned over the build window, the separation membrane laminated  and arranged around the build window.

(CURRENTLY AMENDED) A method for additive manufacturing comprising: 
photocuring a first volume of a resin to form a first layer of a build adhered to a build platform over a separation membrane arranged across a build window; 
injecting a fluid into an interstitial region between the separation membrane and the build window to inflate the separation membrane from a perimeter of the build window toward features of the first layer of the build and separate the separation membrane from the build window; 
subsequent to initiating injection of the fluid into the interstitial region, retracting the build platform and first layer of the build from the build window; 
evacuating the fluid from the interstitial region; and 
photocuring a second volume of the resin to form a second layer of the build between the separation membrane and the first layer of the build.

(PREVIOUSLY PRESENTED) The method of claim 29, wherein retracting the first layer of the build from the build window comprises retracting the first layer of the build from the build window to peel the separation membrane from the first layer of the build.

(PREVIOUSLY PRESENTED) The method of claim 30, wherein evacuating the fluid from the interstitial region comprises, while retracting the first layer of the build from 

(PREVIOUSLY PRESENTED) The method of claim 29, further comprising: 
accessing a target temperature for the resin based on a temperature-viscosity curve and a target viscosity for the resin; and 
heating the resin to the target temperature.  

(PREVIOUSLY PRESENTED) The method of claim 29, wherein injecting the fluid into the interstitial region further comprises: 
measuring a mass of the resin over the separation membrane; 
calculating a target interstitial pressure based on the mass of the resin; and 
pressurizing the interstitial region to the target interstitial pressure.  

(CURRENTLY AMENDED) The method of claim [[29]] 33, further comprising: 
while injecting the fluid into the interstitial region, measuring a separation distance of the separation membrane from the build window during the pressurization of the interstitial region; and 
adjusting the target interstitial pressure based on the separation distance. 

(CURRENTLY AMENDED) The method of claim 29, wherein retracting the build platform from the separation membrane further comprises: 
 target green strength of the resin in a photocured state and a viscosity of the resin in a liquid state; and 
retracting the first layer of the build according to the displacement curve.  

(CURRENTLY AMENDED) The method of claim 29, wherein retracting the build platform further comprises: 
calculating a maximum retraction force based on a green strength of the resin in a photocured state and a geometry of the build; 
measuring a 
adjusting the retraction of the first layer of the build to prevent the measured retraction force from exceeding the maximum retraction force.

(CURRENTLY AMENDED) The method of claim 36, wherein calculating the maximum retraction force based on  a green strength of the resin and the geometry of the build comprises: 
calculating a maximum stress sustainable by the build based on the geometry of the build; and
calculating the maximum retraction force resulting in a stress less than the maximum stress.

 (PREVIOUSLY PRESENTED) The method of claim 29: 

wherein photocuring the second volume of the resin further comprises: 
advancing the build platform toward the build window to a target position above the separation membrane, the target position equal to the layer thickness of the build; and 
photocuring the second volume of the resin to form the second layer of the build between the separation membrane and the first layer of the build.  

(CURRENTLY AMENDED) The method of claim 38:
further comprising[[,]] accessing a target advancement speed based on a viscosity of the resin and a geometry of the first layer of the build; and 
wherein advancing the build platform toward the build window to the target position above the separation membrane comprises advancing the build platform toward the build window  to the target position at the target advancement speed.






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to perform bottom-up additive manufacturing by photocuring resin to form a build layer between a separation membrane and build platform and then retracting the build platform so that a subsequent layer may then be formed, and while it is generally known to pressurize or depressurize a space between a separation membrane and build window over which such a membrane is disposed, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby photocuring is performed to form the claimed first build layer before pressurizing or injecting fluid into the claimed interstitial region to inflate the claimed membrane from a perimeter of the claimed build window toward features of the first build layer and separate the membrane from the build window, followed by the claimed retracting and evacuating/depressurizing before photocuring the claimed second resin volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of steps and features as outlined under the Reasons for Allowance above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Atul P. Khare/Primary Examiner, Art Unit 1742